Case: 15-15581   Date Filed: 01/27/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15581
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:15-cv-62421-MGC



WILLIAM H. JONES, JR.,

                                                           Plaintiff-Appellant,

                                  versus

STATE OF FLORIDA DEPARTMENT OF MANAGEMENT SERVICES,
Division of Retirement,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 27, 2017)

Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-15581     Date Filed: 01/27/2017    Page: 2 of 5


      Plaintiff William Jones, proceeding pro se, filed a complaint against

Defendant State of Florida, Department of Management Services, Division of

Retirement. The district court dismissed Plaintiff’s complaint without prejudice

for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). Jones appeals that dismissal. After careful review, we affirm.

I.    BACKGROUND

      In 2015, Plaintiff filed a handwritten complaint against Defendant. Though

the complaint is disjointed and confusing, Plaintiff appears to challenge the will

and retirement beneficiary distribution of his deceased spouse, Maxine Brown.

Plaintiff attached several documents to his complaint, including documents

pertaining to Defendant’s denial of his claim challenging his wife’s beneficiary

distribution, as well as documents related to his wife’s immigration status.

Plaintiff also filed a motion to proceed in forma pauperis.

      The district court sua sponte denied without prejudice Plaintiff’s motion to

proceed in forma pauperis and dismissed the complaint without prejudice for

failure to state a claim under § 1915(e)(2)(B)(ii). The district court determined

that, even construing the complaint liberally, it failed to meet the pleading standard

under Federal Rule of Civil Procedure 8, as it did not provide any factual

allegations pertaining to the relief sought or put Defendant on notice about the

cause of action Plaintiff intended to pursue.


                                          2
               Case: 15-15581      Date Filed: 01/27/2017     Page: 3 of 5


II.   DISCUSSION

      We review de novo the district court’s dismissal of a complaint for failure to

state a claim, using the same standards that govern Federal Rule of Civil Procedure

12(b)(6) dismissals. Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278 (11th Cir.

2001). Section 1915(e)(2)(B)(ii) provides that a district court shall dismiss a case

proceeding in forma pauperis at any time if it determines that the action fails to

state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). To

survive dismissal for failure to state a claim, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      Federal Rule of Civil Procedure 8(a) further provides that in order to state a

claim for relief, a pleading must contain:

             (1) a short and plain statement of the grounds for the court’s
      jurisdiction, unless the court already has jurisdiction and the claim
      needs no new jurisdictional support;

            (2) a short and plain statement of the claim showing that the
      pleader is entitled to relief; and

             (3) a demand for the relief sought, which may include relief in
      the alternative or different types of relief.

Fed. R. Civ. P. 8(a). “The point is to give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Harrison v. Benchmark Elecs.

Huntsville, Inc., 593 F.3d 1206, 1214 (11th Cir. 2010) (quotations omitted).


                                             3
               Case: 15-15581     Date Filed: 01/27/2017     Page: 4 of 5


      In his appellate brief, Plaintiff does not raise any arguments pertaining to the

district court’s dismissal of his complaint for failure to state a claim. Plaintiff’s

brief instead consists of a compilation of immigration decisions and other

documents related to his wife’s last will and testament and her beneficiary

designation. Plaintiff has therefore abandoned any arguments he may have had

challenging the district court’s dismissal. See Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008) (“While we read briefs filed by pro se litigants liberally,

issues not briefed on appeal by a pro se litigant are deemed abandoned.” (citation

omitted)).

      Nevertheless, even if we concluded that Plaintiff had not abandoned his

challenge to the district court’s dismissal of his complaint, the district court did not

err by dismissing the complaint for failure to state a claim. Even construing

Plaintiff’s complaint liberally, it fails to comply with Federal Rule of Civil

Procedure 8. Indeed, Plaintiff does not state a basis for federal jurisdiction, nor is

it clear what causes of action Plaintiff is asserting against Defendant or what relief

Plaintiff seeks. See Fed. R. Civ. P. 8(a).

      Further, the district court dismissed Plaintiff’s complaint without prejudice

and provided him the opportunity to amend his complaint to properly state a claim.

See Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (“Generally, where a

more carefully drafted complaint might state a claim, a plaintiff must be given at


                                             4
               Case: 15-15581     Date Filed: 01/27/2017    Page: 5 of 5


least one chance to amend the complaint before the district court dismisses the

action with prejudice.” (quotations omitted)). Plaintiff did not do so, and instead

filed an appeal with this Court. Accordingly, the district court did not err by

dismissing Plaintiff’s complaint for failure to state a claim.

      AFFIRMED.




                                           5